[Cite as State v. Medlock, 2014-Ohio-3466.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


STATE OF OHIO                                 :     JUDGES:
                                              :
                                              :     Hon. W. Scott Gwin, P.J.
        Plaintiff - Appellee                  :     Hon. Patricia A. Delaney, J.
                                              :     Hon. Craig R. Baldwin, J.
                                              :
-vs-                                          :
                                              :
ROUSSIEL MEDLOCK                              :     Case No. 2014CA00007
                                              :
                                              :
        Defendant - Appellant                 :     OPINION



CHARACTER OF PROCEEDING:                            Appeal from Canton Municipal Court,
                                                    Case No. 2013 CRB 3919



JUDGMENT:                                           Affirmed



DATE OF JUDGMENT:                                   August 11, 2014



APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

ANTHONY J. FLEX                                     KIMBERLY L. STOUT
Assistant City Prosecutor                           Stark County Public Defender's Office
218 Cleveland Ave. SW                               201 Cleveland Ave. SW, Suite 104
Canton, OH 44702                                    Canton, OH 44702
Stark County, Case No. 2014CA00007                                                   2

Baldwin, J.

      {¶1}    Appellant Roussiel Medlock appeals a judgment of the Canton Municipal

Court convicting him of assault (R.C. 2903.13(A)) and sentencing him to 180 days

incarceration. Appellee is the State of Ohio.

                             STATEMENT OF FACTS AND CASE

      {¶2}    On September 22, 2013, Jackie Austin, her sister Deborah Anderson, and

Chrissie Greenlief went to Nathan’s Patio Bar and Grill in Canton, Ohio, at about 10:00

p.m. Although Deborah was the designated driver for the group, she had several drinks

over the course of the evening, and went out to her car to get some water or soda to

sober up before driving.

      {¶3}    Appellant had been thrown out of the bar earlier for bumping into patrons

as if he was looking for a fight. Appellant did not know Deborah, but he approached her

in the parking lot and asked her to take him home. She declined, explaining that her

group was not ready to leave, and she was too drunk to drive.

      {¶4}    Jackie Austin was thrown out of the bar for lighting a cigarette. She saw

her sister arguing with appellant in the parking lot, and approached them. An argument

ensued between the three of them because they did not want to give appellant a ride.

As Jackie stepped to the side to go around appellant, she fell out of one of her shoes,

which had very high heels. Appellant lunged at Jackie, she hit him with her shoe, and

he struck the side of her face. Jackie then walked away from appellant because she

didn’t want to fight with a man.

      {¶5}    Deborah continued to argue with appellant. When the bouncers came out

of the bar, and Jackie again approached appellant and her sister. Appellant said to
Stark County, Case No. 2014CA00007                                                        3


Jackie, “What, you want some more?         I’ll knock you out.” Tr. 80.     Appellant then

punched Jackie in the mouth, loosening her teeth and splitting her lip.         A bouncer

located at the front door of the bar heard someone say, “Oh my God, he hit her,” and

opened the door to see appellant “clapping and dancing in the parking lot like he just

won something.” Tr. 121.

      {¶6}    After appellant struck Jackie, Deborah yelled at appellant for hitting a

woman and retrieved a crowbar from her car. Appellant said to her, “Yeah, I did it. So

what? I’ll knock your A out too.” Tr. 97-98.

      {¶7}    Deputy Craig Kennedy of the Stark County Sheriff’s Department arrived in

response to a call concerning a fight at the bar. Appellant appeared to be intoxicated

when the deputy placed him in the cruiser.         Appellant told the deputy that Jackie

charged him, and he told her that if she continued he was going to punch her. On the

way to the jail, appellant said that he taught Jackie a lesson, and she’ll learn not to rush

somebody again.

      {¶8}    Appellant was charged with one count of assault. The case proceeded to

jury trial in the Canton Municipal Court. The jury was instructed on the affirmative

defense of self-defense. Appellant was convicted of assault and sentenced to 180 days

incarceration. He assigns one error on appeal:

      {¶9}    “THE APPELLANT’S CONVICTION FOR ASSAULT IS UNSUPPORTED

BY SUFFICIENT EVIDENCE AND IS AGAINST THE MANIFEST WEIGHT OF THE

EVIDENCE.”

      {¶10}   In determining whether a verdict is against the manifest weight of the

evidence, the appellate court acts as a thirteenth juror and “in reviewing the entire
Stark County, Case No. 2014CA00007                                                       4


record, weighs the evidence and all reasonable inferences, considers the credibility of

witnesses, and determines whether in resolving conflicts in evidence the jury ‘clearly

lost its way and created such a manifest miscarriage of justice that the conviction must

be reversed and a new trial ordered.’” State v. Thompkins, 78 Ohio St. 3d 380, 387,

1997-Ohio-52, 678 N.E.2d 541, quoting State v. Martin, 20 Ohio App. 3d 172, 175, 485
N.E.2d 717 (1983).

      {¶11}   An appellate court's function when reviewing the sufficiency of the

evidence is to determine whether, after viewing the evidence in a light most favorable to

the prosecution, any rational trier of fact could have found the essential elements of the

crime proven beyond a reasonable doubt. State v. Jenks, 61 Ohio St. 3d 259, 574
N.E.2d 492, paragraph two of the syllabus (1991).

      {¶12}   Assault is defined by R.C. 2903.13(A), which states, “No person shall

knowingly cause or attempt to cause physical harm to another.”

      {¶13}   Appellant raised the affirmative defense of self-defense. The affirmative

defense of self-defense places the burden of proof on a defendant by a preponderance

of the evidence. In re Collier, 5th Dist. Richland No. 01 CA 5, unreported, 2001 WL
1011457 (Aug. 30, 2001), citing State v. Caldwell, 79 Ohio App. 3d 667, 679, 607 N.E.2d
1096 (4th Dist.1992). To establish self-defense in the use of non-deadly force, the

accused must show that: 1) he was not at fault in creating the situation giving rise to the

altercation; 2) the accused had reasonable grounds to believe and an honest belief,

even though mistaken, that some force was necessary to defend himself against the

imminent use of unlawful force; and 3) the force used was not likely to cause death or

great bodily harm. State v. Hoopingarner, 5th Dist. Tuscarawas No.2010AP 07 00022,
Stark County, Case No. 2014CA00007                                                       5

2010–Ohio–6490, ¶ 31, citing State v. Vance, 5th Dist. Ashland No.2007–COA–035,

2008–Ohio–4763, ¶ 77 (citations omitted).

      {¶14}   There was testimony presented at trial that appellant said to Jackie,

“What, you want some more? I’ll knock you out.” Tr. 80. Appellant then punched

Jackie in the mouth, loosening her teeth and splitting her lip. A bouncer located at the

front door of the bar heard someone say, “Oh my God, he hit her,” and opened the door

to see appellant “clapping and dancing in the parking lot like he just won something.”

Tr. 121.   After appellant struck her sister, Deborah yelled at appellant for hitting a

woman and retrieved a crowbar from her car. Appellant said to her, “Yeah, I did it. So

what? I’ll knock your A out too.” Tr. 97-98. Appellant told Deputy Craig Kennedy that

Jackie charged him, and he warned her that if she continued he was going to punch

her. On the way to the jail, appellant said that he taught Jackie a lesson, and she’ll

learn not to rush somebody again. This evidence is sufficient to support the conviction

for assault. Further, the judgment is not against the manifest weight of the evidence.

      {¶15}   While the jury was instructed on the defense of self-defense, the judgment

finding him guilty and rejecting this defense is supported by the evidence and not

against the manifest weight of the evidence. While appellant complained to the deputy

that Jackie was charging him, he did not claim he believed he had to hit her to defend

himself against the imminent use of unlawful force. Rather, he told the deputy he hit her

to teach her a lesson. The incident in which she hit him with a shoe took place about

ten minutes earlier, and when Jackie approached appellant and Deborah the second

time, appellant said to her, “What, you want some more? I’ll knock you out.” Tr. 80.

Further, Deborah testified that Jackie did not do anything to antagonize appellant, and
Stark County, Case No. 2014CA00007                                                6


did not even make it to where he was standing when appellant stepped into Jackie and

punched her in the face. Tr. 96.

      {¶16}   The assignment of error is overruled.     The judgment of the Canton

Municipal Court is affirmed. Costs are assessed to appellant.


By: Baldwin, J.

Gwin, P.J. and

Delaney, J. concur.